Citation Nr: 9920320	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  96-31 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a left hip 
disorder.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1971.  The veteran also has served in a military 
reserve component.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 decision by the RO that 
denied the veteran's claims of entitlement to service 
connection for a post-traumatic stress disorder (PTSD), and 
left knee, left hip, and low back disorders.  The Board 
remanded the veteran's appeal in February 1998 for further 
development.  While in remand status, the RO, by a March 1999 
decision, granted service connection for PTSD, effective 
November 23, 1994.  Accordingly, the issue of service 
connection for PTSD is no longer before the Board.  


FINDING OF FACT

The veteran does not currently suffer from a specific disease 
process affecting the left knee, left hip, or low back that 
began in service or is otherwise attributable to military 
service.


CONCLUSION OF LAW

The veteran does not have a left knee, left hip, or low back 
disorder that is the result of disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 101(23), 
101(24), 1101, 1110, 1112, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he was involved in a motor vehicle 
accident when scheduled for inactive duty training in October 
1993 and has had problems with his left knee, left hip, and 
low back ever since this incident.

Factual Background

Active duty service medical records, for the period October 
1968 to September 1971, including a February 1969 examination 
and September 1971 separation examination are negative for 
complaints, diagnoses, or treatment for left knee, left hip, 
or low back problem.

Reserve component records show that the veteran enlisted in 
the National Guard in April 1974, and was scheduled for 
inactive duty training in October 1993.  See unit record of 
reserve training for September 1993 to October 1993 and 
December 1994 reply to request for reserve component records.

A collision report from the North Carolina Division of Motor 
Vehicles shows that the veteran was involved in a motor 
vehicle accident in October 1993.  Treatment records from 
Pender County Hospital show that the veteran was taken by 
ambulance to the hospital after the motor vehicle accident.  
He complained of a back injury and reported an earlier April 
1993 back injury.  The diagnosis was low back strain.

VA treatment records and reserve component records, dated 
September 1982 to June 1998, were received by the RO.  The 
Board observes that the foregoing records show his 
complaints, diagnoses, and/or treatment before and after 
March 1995 arthroscopic surgery on his left knee.  See 
treatment records dated in March 1994, April 1994, June 1994, 
July 1994, October 1994, February 1995, March 1995, November 
1995, February 1996, April 1996, August 1996, and March 1998; 
and July 1996 VA examination.  The pre-surgery complaints 
included left knee pain, giving way, and swelling.  The 
diagnoses included chronic left knee pain, chondromalacia 
patellar, and degenerative joint disease.  See treatment 
records dated in March 1994, April 1994, June 1994, and July 
1994; June 1994 profile; and March 1995 post-operative 
discharge note.  The post-surgery complaint was left knee 
pain.  The diagnoses were chronic pain and degenerative joint 
disease.  See treatment records dated February 1996, April 
1996, August 1996, and March 1998.  Interestingly, a left 
knee March 1994 x-ray and a June 1994 whole body scan 
revealed a normal left knee.

As to the veteran's left hip, the Board notes that the 
foregoing records show, starting in April 1994, his 
complaints and/or treatment for left hip pain reported by the 
veteran to be due to the motor vehicle accident in October 
1993.  See treatment records dated April 1994, June 1994, 
February 1995, August 1996, and March 1998.  The diagnoses 
were healing muscle strain (See June 1994 treatment record) 
and degenerative joint disease (See August 1996 treatment 
record).  June 1994 left hip x-rays were normal except for 
either a possible avulsion of the greater trochanter or some 
dystrophic calcification from ligamentous or tendinous 
injury.  Moreover, the June 1994 whole body scan also 
revealed a normal left hip.

Next, as to the veteran's low back, the foregoing records 
show his complaints and/or treatment for low back pain.  The 
diagnosis was low back strain.  See treatment records dated 
March 1994, June 1994, and March 1998.  In addition, a 
January 1994 x-ray revealed mild narrowing at L4-L5.  The 
June 1994 whole body scan also revealed a normal lumbosacral 
spine.

Reserve component records included a February 1994 
examination.  This examination did not include complaints 
and/or diagnoses of left knee, left hip, or a low back 
problem.  (Earlier reserve component examinations dated in 
September 1982, June 1986, February 1990, and November 1991, 
were also negative for complaints and/or diagnoses of left 
knee, left hip, or low back problem.)

A February 1994 National Guard Bureau approval of a line of 
duty investigation by the service department indicates that 
problems with a contusion of the left hip, knee, and low back 
strain were found to have been "in line of duty."

At a December 1994 VA examination, the veteran reported that 
he injured his back twice in 1993.  The first time occurring 
when he slipped and fell.  The second time occurred when he 
was in the motor vehicle accident.  He also reported that he 
had injured his left knee and left hip in this same motor 
vehicle accident.  On examination, his gait was slow with 
limping on the left.  (The Board notes that this examination 
was prior to the veteran's March 1995 left knee arthroscopic 
surgery.)  Moreover, examination of the veteran's left knee 
revealed severe pain with pressure, swelling, an extremely 
tender medial collateral ligament, and a floating patella.  
Movement of the knee revealed flexion limited to 48 degrees.  
However, the knee could straighten completely.  There was 
lateral flexion due to laxity of the medial collateral 
ligament.  The examiner opined that this laxity probably 
representing a torn medial collateral ligament.  The examiner 
could also not rule out a medial meniscus tear or injury.  
The knee also moved extremely slowly due to severe pain.  
Left knee x-rays were normal.

Examination of the left hip revealed marked tenderness in the 
buttocks when pressing on the hip.  The hip flexed to 58 
degrees.  It could not be flexed farther due to severe pain.  
There was no rotation of the hip.  Left hip x-rays were 
normal except for calcific density over the greater 
trochanter consistent with calcific bursitis or tendinitis.

Examination of the back revealed straight leg raising not 
limited on the right.  However, due to hip injury, the 
veteran could not flex the left hip sufficiently to say that 
straight leg raising was not limited.  Palpation of the back 
revealed no specific tenderness of the back.  Backward 
flexion was limited to 10 degrees, lateral flexion was 
limited to 20 degrees, and forward flexion was to almost 90 
degrees.  Lumbar spine x-rays were normal.

The diagnoses were injury to the left knee with medical 
collateral ligament tear with popliteal bursitis, mild 
effusion and probable chondromalacia patella, injury to the 
left hip with tendonitis and severe pain with limited motion, 
and low back injury with history of degenerative disc 
disease, L5-S1.

Private treatment records from Walter F. Weis, Jr., M.D., 
dated April 1993 and January 1996 to November 1996, were 
received by the RO.  In an April 1993 letter, Dr. Weis 
reported that the veteran had a herniated intervertebral disc 
at L4-L5 with spinal nerve pressure at L5.  The January 1996 
treatment record shows that the veteran had a "[p]ermanent 
partial functional impairment rating for chondromalacia of 
patellar [with] partial chondromectomy [of the] left knee."  
It was also reported that a left knee magnetic resonance 
imaging evaluation (MRI) was normal.

A June 1994 civil service examination shows that the veteran 
claimed that he injured his left knee in a motor vehicle 
accident in October 1993, had pain with left knee motion, and 
was to undergo arthroscopic surgery. 

At an October 1998 examination for VA, the veteran reported 
the history of his injury and treatment as outlined above.  
He complained of stiffness in the left knee, left hip, and 
low back.  On examination, the veteran could sit in the 
examiner's office for a prolonged period of time without 
significant problems.  He subsequently could arise from the 
chair and move to the examining table without significant 
problems.  He could step up on the examining table and 
subsequently lie down without significant help.  He could 
alternatively lift each leg individually, touching the 
examiner's hand 18 inches above the examining table, and 
maintained it there without significant problems.  He could 
subsequently arise from a recumbent position, step down off 
the examining table, and walk down the examiner's hall 
without significant gait disturbance.  He was able to turn 
around without balance loss and come back to the examining 
room.  He could stand on his toes and heels without 
significant problems.

On examination of the left knee there was no erythema, 
swelling, warmth, or tenderness.  There was full range of 
motion.  The left knee could flex to a full 135 degrees.  
Drawer sign and McMurray's sign were unremarkable and normal.  
Left knee x-rays were normal. 

On examination of the left hip, there was no active pain.  
There was no evidence of limitation of motion.  There were no 
problems lifting against resistance or gravity.  The left hip 
could extend to 30 degrees, adduct to 25 degrees, abduct to 
45 degrees, and internally and externally rotate to a full 60 
and 45 degrees, respectively.  There was no swelling or 
evidence of supratrochanteric or bursal tenderness.  There 
was no evidence of tensor fascia lata tenderness.

Evaluation of the low back failed to demonstrate any 
significant localizing tenderness.  There was no painful 
muscular spasm.  There was no evidence of weakness.  There 
was full range of motion in the low back.  The veteran could 
bend over and touch his toes.  He could flex to 90 degrees, 
lateral flex to 30 degrees, and rotate to 30 degrees.  The 
foregoing ranges of motion were all within normal limits.  He 
was able to extend to 20 degrees.  There was no evidence of 
ankylosis, pain, or limitation of motion.  X-rays of the 
lumbar spine revealed mild degenerated L2-L3, L3-L4 discs 
with small marginal osteophytes, and no spondylolysis or 
spondylolisthesis.  The sacroiliac joints were intact, and 
vertebral body stature was maintained.  The impression was 
mild mid-lumbar spondylolysis.

The examiner opined that the examination was relatively 
normal, without evidence of any back, hip, or knee 
dysfunction.  It was felt that the veteran was significantly 
influenced by other psychological stressors, and that he had 
resolved completely from his motor vehicle accident.  

Analysis

Generally speaking, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training, or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 1110 (West 1991).  When 
disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309 (1998).

What is significant about the evidence described above is, 
paradoxically, what it does not show.  None of the records on 
appeal includes a medical opinion which tends to show that 
the veteran currently suffers from a specific disease process 
affecting the left knee, left hip, or low back that began in 
service or is otherwise attributable to military service.  
Clyburn v. West, 12 Vet. App. 296 (1999).  The Board 
recognizes that medical evidence in the record on appeal, 
including a December 1994 VA examination report, show 
specific disease processes of the left knee, left hip, or low 
back.  However, when examined in October 1998, it was felt 
that all adverse symptoms that may have arisen from the 
October 1993 motor vehicle accident were resolved.

Specifically, VA and/or private treatment records included 
observations that the veteran had degenerative joint disease 
and/or bursitis of the left knee, bursitis and/or tendinitis 
in the left hip, and mild narrowing at L4-L5 as well as a 
herniated disc at L4-L5.  See VA treatment records and 
reserve component treatment records dated March 1995, August 
1996, and March 1998; July 1996 VA examination; left hip x-
rays dated June 1994 and December 1994; lumbar spine x-ray 
dated January 1994; and April 1993 letter from Dr. Weis.  
Moreover, the December 1994 VA examiner diagnosed the veteran 
with: injury to the left knee with medical collateral 
ligament tear with popliteal bursitis, mild effusion and 
probable chondromalacia patella, injury to the left hip with 
tendonitis and severe pain with limited motion, and low back 
injury with history of degenerative disc disease at L5-S1.  
However, no examiner has attributed any such problem to the 
motor vehicle accident or other in-service event or 
experience.  Significantly, the October 1998 VA examiner 
undertook a complete review of the entire record and opined 
that any problems the veteran may have had due to the motor 
vehicle accident in October 1993 had completely resolved.  
Implicit in the October 1998 examiner's opinion was a finding 
that any back problem that pre-existed the motor vehicle 
accident was not made worse thereby.  

Because the October 1998 examiner reviewed the entire record 
and conducted what appears to be as complete an examination 
as the veteran has ever undergone, the Board gives great 
weight to this examiner's opinion.  Moreover, the opinion 
that the veteran does not experience any residual disability 
from the motor vehicle accident stands uncontradicted in the 
record.  The Board consequently concludes that the 
preponderance of the evidence is against these claims.  

In reaching its conclusions in this case, the Board has not 
overlooked the veteran's claims in written statements to the 
RO.  However, while a lay witness can testify as to the 
visible symptoms or manifestations of a disease or 
disability, his own opinion as to medical etiology, a 
question integral to the underlying claims of service 
connection, is not helpful.  See Caldwell v. Derwinski, 
1 Vet. App. 466 (1991); Bostain v. West, 11 Vet. App. 124 
(1998) (someone qualified by knowledge, training, expertise, 
skill, or education, which the veteran is not shown to 
possess, must provide evidence regarding medical knowledge); 
Espiritu v. Derwinski, 2 Vet. App. 492, (1992).  Accordingly, 
his lay assertions regarding medical causation do not 
constitute probative evidence that bears directly upon the 
issues on appeal.


ORDER

Service connection for a left knee, left hip, or low back 
disorder is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

